Title: To George Washington from the New York Chamber of Commerce, 21 July 1795
From: New York Chamber of Commerce
To: Washington, George


          
            [21 July 1795]
          
          At a special Meeting of the Corporation of the New-York Chamber of Commerce, held at the Tontine Coffee House on Tuesday 21. July 1795. The late Treaty of Amity Commerce & Navigation having been previously read, the following Resolutions, with the Preamble thereto, were proposed & adopted Vizt.
          Whereas, the Treaty between the United States & Great-Britain, lately sanctioned by the Senate, has been made the object of public discussion, in the warmth of which Misconstructions & Misrepresentations have contributed to exite and irritate the public Mind.
          And whereas, a Disposition has appeared, in certain instances, to influence the Executive against the ratification of the said Treaty, whereby the Tranquility & prosperity of our Country may be endangered, Therefore
          Resolved, as the Opinion of this Corporation, that the said Treaty, collectively considered, contains as many Features of Reciprocity, as upon contemplating the relative Interests of the respective Countries, could reasonably have been expected, And that the precarious priviledges of the American Trade to Great Britain & Her Colonies are, by this Treaty, changed into permanent Rights.
          Resolved, that the Provisions in the said Treaty for a quiet Surrender of the Western Posts, and an amicable adjustment of the British Debts, a fair Compensation for the Spoliations committed upon our Commerce, & for the prevention of

future Depredations, are wisely arranged for the great purposes of National Justice, and to preserve the blessings of Peace.
          Resolved, that if the Treaty should fail to be ratified, We, should apprehend a State of things which might lead to Hostilities: in which event, our Navigation (now dispersed in all quarters of the Globe) may be intercepted, our Underwriters injured, our Commerce abridged, our Produce reduced to little value, our Artizans, Mechanics & Labourers deprived of employment, our Public Debt increased, our Revenue diminished, & the Lives of our Fellow Citizens, Sacrificed.
          Resolved, that altho the Ratification of this Treaty, for the foregoing reasons, appears to us under all Circumstances expedient; yet we chearfully rest it, where it is placed by the Constitution; in full confidence that the wisdom & firmness under which our Independence, has been atchieved, and our progress to Wealth Power & Respectability promoted beyond a Parallel, will, in this instance determine for the best Interests of this Country.
          Resolved, that the President of this Chamber cause a Copy of these Resolutions to be Certified by the Secretary and transmitted without delay to the President of the United States.
          
            By order of the Corporation of the New York Chamber of Commerce.Comfort SandsPresident
            
          
        
        
          A true Extract from the Minutes  Attest. Wm Laight, Secretary
        
        